J   -S71002-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

     IN THE INTEREST OF: R.K.H., A          :   IN THE SUPERIOR COURT OF
     MINOR                                            PENNSYLVANIA


     APPEAL OF: W.P., FATHER




                                            :   No. 2016 EDA 2018

                 Appeal from the Order Entered June 12, 2018
             In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000133-2018
                                       CP-51-DP-0001080-2016

    IN THE INTEREST OF: J.M.H., A           :   IN THE SUPERIOR COURT OF
    MINOR                                             PENNSYLVANIA


    APPEAL OF: W.P., FATHER




                                            :   No. 2019 EDA 2018

                 Appeal from the Order Entered June 12, 2018
             In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000135-2018
                                       CP-51-DP-0000017-2017
BEFORE:     PANELLA, J., DUBOW, J., and NICHOLS, J.

MEMORANDUM BY PANELLA, J.                            FILED JANUARY 07, 2019

        W.P. ("Father") appeals from the decrees and orders entered June 12,

2018, which granted the petition of the Philadelphia County Department of

Human Services ("DHS") and terminated his parental rights to his minor sons

R.K.P. (born October 2015) and J.M.H. (born January 2017) (collectively

"Children"), pursuant to   §   2511(a)(2), (5), (8), and (b) of the Adoption Act,
J    -S71002-18



and changed the Children's permanency goal to adoption pursuant to           §   6351

of the Juvenile Act.' Additionally, Father's counsel, Robin W. Banister, Esquire,

seeks to withdraw his representation of Father pursuant to Anders v.

California, 87 S. Ct. 1936   (1967), Commonwealth v. Santiago, 978 A.2d
349 (Pa. 2009), and     In re   V.E., 611 A.2d 1267, 1275 (Pa. Super. 1992). We

grant counsel's petition to withdraw and affirm the decrees and orders.

         We adopt the following recitation of facts from the trial court opinion,

which in turn is supported by the record. See Trial Court Opinion ("TCO"),

8/16/18, at 1-19. Prior to the initiation of this matter, Mother had been
involved with DHS. In March 2015, Mother's parental rights to four older

children were involuntarily terminated. At least two other children of Mother's,

were also committed to DHS at this time.

         On May 10, 2016, DHS received a general protective services report

alleging that seven -month -old R.K.P. had been last seen for    a   well -child visit

in March    2016, and at the time, had been vomiting. Mother was counseled

regarding overfeeding R.K.P. and appeared overwhelmed and frustrated

caring for R.K.P. and his older sister, two -year -old H.H. Mother was living in    a

substance abuse shelter with Children, had missed three scheduled visits for

R.K.P. at St. Christopher's Hospital for Children, and was not current with




1-That same day, the court terminated the parental rights of R.H. ("Mother").
We addressed Mother's appeal in a separate memorandum. The court also
terminated the parental rights of L.E., the father of H.H. L.E. has not
separately appealed the termination.
                                        -2
J   -S71002-18



R.K.P.'s vaccinations. After the shelter was contacted, Mother left the shelter

without leaving valid contact information.

        On May 11, 2016, DHS phoned Mother and informed her       that DHS and
an in -home protective services social worker would visit her home the next

day. Mother agreed to the visit; however, upon the arrival of social workers,

she was not at home. DHS learned that Mother had been evicted several days

earlier. Mother did not respond to repeated calls and text messages, but

eventually provided DHS with an updated address. When DHS visited the new

address no one answered the door. Another family's name appeared on the

nameplate. DHS left    a   notice letter in the mailbox.

        On June 3, 2016, DHS filed a dependency petition as to H.H. and R.K.P.,

noting that aggravated circumstances existed pursuant to 42 Pa.C.S.A.            §

6302. On July 13, 2016, Mother was incarcerated for civil contempt. At that

time, Father brought H.H. and R.K.P. to DHS, and provided DHS with the

address where he resided with Mother.

        Father stated to DHS that he could not care for Children at that time.

        On July 14, 2016, DHS filed an application for emergency protective

custody and on July 15, 2016, obtained an order for protective custody for

R.K.P. and H.H.

        On August 9, 2016, R.K.P. and H.H. were adjudicated dependent and

removed from Mother's care. At an October 2016 permanency review hearing,

Father was in need of housing, and was referred to the Achieving Reunification

Center ("ARC"), but did not attend.

                                        -3
J   -S71002-18



        In January 2017, Mother gave birth to J.M.H., who was removed from

her care after discharge from the hospital. Following      a   shelter care hearing,

J.M.H. was placed in foster care. On January 6, 2017, Mother tested positive

for opiates. On January 13, 2017, the court held   a   permanency review hearing

for H.H. and R.K.P. At that time, Father's visitation was adequate; he was to

provide Community Umbrella Agencies with proof of employment, and re -

referred to ARC. On February 6, 2017, J.M.H. was adjudicated dependent.

        In April 2017, the court entered an aggravated circumstances order as

to Mother due to the earlier involuntarily terminations of her parental rights

to her older children. In July 2017, Father's visitation was decreased to

weekly, ninety -minute supervised visits at DHS. Father had been referred to

Focus on Fathers, an ARC program, but had not complied. He was discharged

from ARC due to his lack of participation. Father was re -referred for parenting

classes, ordered to obtain appropriate housing, and provide confirmation of

employment by the next hearing.2

        On February 20, 2018, DHS filed a petition seeking to          involuntarily

terminate the parental rights of L.E., Mother, and Father pursuant to

§2511(a)(1), (2), (5), (8), and (b), and petitions to change Children's goal to




2   An additional permanency review hearing was held in November 2017,
although the order does not provide additional information regarding Father's
progress.


                                     -4
J   -S71002-18



adoption. DHS filed amended termination and goal change petitions in May

2018.3

        On June 12, 2018, the court convened hearings on the goal change and

termination petitions. Children were represented by Marilyn Rigmaiden-

DeLeon, Esquire, as guardian ad /item, and James Martin, Esquire, as legal

counsel. Father, represented by counsel, was present at the hearing and

testified on his own behalf. Dr. William Russell, forensic psychologist; Jennifer

Kosloski, DHS social worker; and Marita Thorpe, DHS case aide, testified for

DHS.

        Dr. Russell testified that he performed parenting capacity evaluations of

Mother in 2014-2015, and 2017-2018.             It does not appear that     Dr. Russell

performed     a   parenting capacity evaluation of Father, and he offered no

testimony related to Father.

        Jennifer Kosloski testified that she has been the assigned DHS case

manager for the family since 2014. DHS has been involved with Mother since

2012. Mother has twelve children; her parental rights to four children were

previously terminated, and nine children are currently in the custody of DHS.4

Father's objectives were to obtain and maintain stable, suitable housing;

attend weekly supervised visits; complete all workshops at ARC; and provide

DHS with any address or telephone number changes. Father did not achieve



3Mother gave birth to C.H. in April 2018. Father      is   the biological father of C.H.
C.H. is in the legal custody of DHS.

4   Mother clarified that she has eleven children in total and ten living children.

                                        - 5 -
J   -S71002-18



consistency in his housing; in July 2017 he informed Ms. Kosloski that he and

Mother were living in Mother's grandmother's home, which was abandoned

and did not have electricity or running water. Father claimed that he could not

complete ARC parenting classes due to his work schedule, but did not provide

an employment schedule or employment documentation. Father is consistent

with his visitation, but outside of the weekly supervised visits has no contact

with Children.

        Children are placed together in       a   pre -adoptive home. They have      a

bonded relationship with their foster mother. Ms. Kosloski's opinion was that

Children would not be irreparably harmed by the termination of Father's

parental rights, and that it was in their best interests to be placed for adoption.

        Marita Thorpe testified that she is the supervisor of Father's weekly visits

with Children. Ms. Thorpe requested visits be shortened, because Children

would get agitated during lengthier visits and would cry throughout the

duration. R.K.P. and J.M.H. interact with their father well during visits, and

J.M.H. runs to Father, but neither child cries at the end of the visit or asks for

Father. Children call their foster mother "mom," and run to see her at the end

of each visit with Father. R.K.P. calls Father "B        ," while J.M.H. calls Father

"dad." Additionally, although R.K.P.    is   stubborn and does not listen to Mother

or Father, he allows foster mother to redirect him.

        Father testified that he last saw his Children   a   week before the hearing.

When Children see him, they run to him. Father denied ever living in an

abandoned building, and claimed he had called Ms. Kosloski to request         a   home

                                        - 6 -
J   -S71002-18



visit but that she was too busy to look at the new home. Father testified that

he loves his Children, but admitted he did not buy them birthday cards, and

could not remember their birthdays. Father claimed he was employed all four

years Children were in the custody of DHS, but admitted that he did not

provide paystubs or report his income. Father admitted he never offered foster

mother any child support, had never sent       a   birthday or Christmas gift or card

to Children. However, Father stated he buys food for Children at every visit.

Father testified that he had never lived with Mother and was not in                 a

relationship with her, despite having    a   two -month -old son with Mother, born

in   April 2018.

        At the conclusion of the hearing, the court, without allowing argument

by counsel for any party, terminated the parental rights of L.E., Mother, and

Father pursuant to §2511(a)(2), (5), (8), and (b). Father timely filed notices

of appeal and statements of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).

        On appeal, Father raises the following issues     for our review:

        1.  Whether the trial court erred and/or abused its discretion by
        finding that [DHS] proved by clear and convincing evidence that
        it was in the children's best interests to grant the DHS petitions to
        change the goal to adoption because Father was a viable
        reunification resource and he was bonded to his children.

        2. Whether the trial court erred and/or abused its discretion by
        granting the DHS petition to terminate Father's parental rights
        because it failed to consider the 2511(a)(1)(2)(5)(8)               [sic]
        evidence in "the totality of the circumstances."




                                        -7
J   -S71002-18


        3. Whether the trial court erred and/or abused its discretion by
        finding that DHS proved by clear and convincing evidence that it
        was in the "best interests" of the children to be adopted because
        Father consistently visited and was very involved in playing with
        his children, and was bonded with them according to the agency
        witness.
Anders Brief, at      3   (suggested answers and unnecessary capitalization

omitted).

        When faced with   a   purported Anders brief, this Court may not review

the merits of any possible underlying issues without first examining counsel's

request to withdraw. See Commonwealth v. Goodwin, 928 A.2d 287, 290

(Pa. Super. 2007) (en banc). Prior to withdrawing as counsel on direct appeal

under Anders, counsel must file          a   brief that meets the requirements

established by the Pennsylvania Supreme Court in Santiago, namely:

        (1) provide a summary of the procedural history and facts, with
        citations to the record;

        (2) refer to anything in the record that counsel believes arguably
        supports the appeal;

        (3) set forth counsel's conclusion that the appeal is frivolous; and

        (4) state counsel's reasons for concluding that the appeal is
        frivolous. Counsel should articulate the relevant facts of record,
        controlling case law, and/or statutes on point that have led to the
        conclusion that the appeal is frivolous.
978 A.2d at 361.

        Counsel also must provide   a copy of the Anders brief to his client.
        Attending the brief must be a letter that advises the client of his
        right to: (1) retain new counsel to pursue the appeal; (2) proceed
        pro se on appeal; or (3) raise any points that the appellant deems
        worthy of the courels attention in addition to the points raised by
        counsel in the Anders brief.


                                        -8
J   -S71002-18



Commonwealth v. Oreliana, 86 A.3d 877, 879-880                        (Pa. Super. 2014)

(internal citation and quotation marks omitted).

        After     determining   that   counsel    has     satisfied    these   technical

requirements of Anders and Santiago, only then may this Court "conduct an

independent review of the record to discern if there are any additional, non -

frivolous issues overlooked by counsel." Commonwealth v. Flowers, 113
A.3d 1246, 1250 (Pa. Super. 2015) (citations and footnote omitted).

        Attorney Banister's Anders brief complies with these requirements. He

includes   a    summary of the relevant factual and procedural history; he refers

to the portions of the record that could arguably support Father's claim; and

he sets    forth his conclusion that the appeal    is   frivolous and no other issues

could be raised. He explains his reasoning and supports his rationale with

citations to the record and pertinent legal authority. Additionally, Attorney

Banister has supplied Father with        a   copy of the Anders brief and letter

explaining his       rights. Thus, counsel has complied           with the technical

requirements for withdrawal.

        We next need to independently review the record to determine if the

issues raised are indeed frivolous and to ascertain whether there are any non -

frivolous issues Father may pursue on appeal.

        Upon review of the record and prior to addressing the merits of Father's

appeal, however, we must first address sua sponte the representation

provided by Children's legal counsel. See        In re K.J.H.,    180 A.3d 411, 412-

414 (Pa. Super. 2018). Our Supreme Court, in             In re Adoption of L.B.M.,
                                         - 9 -
J   -S71002-18



161 A.3d 172, 183 (Pa. 2017) (plurality), held that 23 Pa.C.S.A.             §   2313(a)

requires that counsel be appointed to represent the legal interests of any child

involved in contested involuntary termination proceedings. The Court noted

that legal interests are synonymous with the child's preferred outcome, but

the child's best interests are determined by the court. See id.

        Since L.B.M., this Court has clarified the requirements counsel must

meet in order to provide adequate representation in termination matters. See

In re Adoption of T.M.L.M.,         184 A.3d 585, 587-591 (Pa. Super. 2018). The

Pennsylvania Supreme Court has held that: (1)           a   GAL may serve as counsel

where there is no conflict between the child's legal and best interests, and (2)

that there   is no   conflict between the child's best and legal interests if the child

is non -communicative       due to the child's young age. See    In re   T.S., 192 A.3d
1080, 1092-1093 (Pa. 2018).

        Here, the trial court appointed legal counsel for Children, Attorney

James Martin, Esquire. Attorney Martin was present at the hearing and

participated in cross-examination of witnesses. However, he did not argue

Children's preferred outcome. Regardless, R.K.P. and J.M.H. were too young

to express their preferences, and accordingly, there was no conflict between

their legal and best interests. See, e.g., id. While we note with disapproval

Attorney Martin's failure to file     a   brief before this Court or join the brief of

another party, this does not impede our review. See              In re Adoption of
T.M.L.M., 184 A.3d at 590 (recognizing that counsel's duty to represent                a

child does not stop at the conclusion of the termination of parental rights

                                           - 10 -
J   -S71002-18



hearing, and counsel abdicates legal responsibilities to his client when he fails

to file   a   brief or otherwise notify this Court of his client's position).

          We turn now to the merits of Father's appeal as to Children. Father         first
challenges the goal change to adoption. He argues that DHS did not make

reasonable efforts to get Father into parenting programs, because only two

referrals were made and the referrals were for day -time programs Father

could not attend due to work.

          With regard to dependency cases:

          The standard of review which this Court employs in cases of
          dependency is broad. However, the scope of review is limited in a
          fundamental manner by our inability to nullify the fact-finding of
          the lower court. We accord great weight to this function of the
          hearing judge because he is in the position to observe and rule
          upon the credibility of the witnesses and the parties who appear
          before him. Relying upon his unique posture, we will not overrule
          his findings if they are supported by competent evidence.

In re N.A.,         116 A.3d 1144, 1148 (Pa. Super. 2015) (citation omitted). Thus,

we employ an abuse of discretion standard. See                In re L.Z.,   111 A.3d 1164,

1174 (Pa. 2015).

          Regarding the disposition of dependent children, the Juvenile Act, 42

Pa.C.S.A.       §   6351(e) -(g), provides the criteria for     a   permanency plan. The

court must determine          a   disposition best suited to the safety and protection,

as well as the physical, mental, and moral welfare of the child. See 42

Pa.C.S.A.      §    6351(g). With   a   goal change petition, the trial court

          considers the continuing necessity for and appropriateness of the
          placement; the extent of compliance with the service plan
          developed for the child; the extent of progress made towards
J   -S71002-18


        alleviating the circumstances which necessitated the original
        placement; the appropriateness and feasibility of the current
        placement goal for the child; and, a likely date by which the goal
        for the child might be achieved.
In Interest of A.N.P.,       155 A.3d 55, 67 (Pa. Super. 2017) (quoting        In re
A.K., 936 A.2d 528, 533 (Pa. Super. 2007).
        We have further noted that

        [w]hen a child is adjudicated dependent, the child's proper
        placement turns on what is in the child's best interest, not on what
        the parent wants or which goals the parent has achieved.
        Moreover, although preserving the unity of the family is a purpose
        of the [Juvenile] Act, another purpose is to "provide for the care,
        protection, safety, and wholesome mental and physical
        development of children coming within the provisions of this
        chapter." 42 Pa.C.S. § 6301(b)(1.1). Indeed, "[t]he relationship
        of parent and child is a status and not a property right, and one
        in which the state has an interest to protect the best interest of
        the child."
In re K.C.,   903 A.2d 12, 14-15 (Pa. Super. 2006) (some citations omitted).

        Here, the court did not err in changing Children's goal to adoption. DHS

made multiple referrals to ARC so that Father could attend parenting classes.

Father did not comply with these orders. Although Father claimed that he

could not attend the parenting classes due to his work schedule, Father offered

no evidence,     throughout the entire pendency of the case, that he was gainfully

employed or of his work schedule. Additionally, Father required appropriate

housing in order to be reunified with Children. Although Father claimed at the

termination hearing that he had "got     a   house," Father produced no evidence,

throughout the pendency of the case, that he had signed        a   lease, or that he

had achieved appropriate housing for Children. Based on the above, Father



                                        - 12 -
J -S71002-18




was not compliant with the family service plan, had made no progress towards

alleviating the circumstances that had led to Children's placement, and

showed no indication that those circumstances would be remedied in any

reasonable amount of time.

      We now turn to Father's arguments regarding the termination of his

parental rights.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court's determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. As has been often
      stated, an abuse of discretion does not result merely because the
      reviewing court might have reached a different conclusion.
      Instead, a decision may be reversed for an abuse of discretion
      only upon demonstration of manifest unreasonableness, partiality,
      prejudice, bias, or ill -will.

      [T]here are clear reasons for applying an abuse of discretion
      standard of review in these cases. We observed that, unlike trial
      courts, appellate courts are not equipped to make the fact -specific
      determinations on a cold record, where the trial judges are
      observing the parties during the relevant hearing and often
      presiding over numerous other hearings regarding the child and
      parents. Therefore, even where the facts could support an
      opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the record
      and the court's legal conclusions are not the result of an error of
      law or an abuse of discretion.

                                     - 13 -
J   -S71002-18


In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012) (internal citations

omitted).

        Termination of parental rights    is   governed by       §   2511 of the Adoption

Act. The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. See In re   R.N.J.,   985 A.2d 273, 276 (Pa. Super. 2009). We

have defined clear and convincing evidence as that which is so "clear, direct,

weighty and convincing as to enable the trier of fact to come to                    a   clear

conviction, without hesitance, of the truth of the precise facts in issue." In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (citation omitted).

        We may affirm the court's decision regarding the termination of parental

rights with regard to any one subsection of         §   2511(a). See In re B.L.W., 843
A.2d 380, 384 (Pa. Super. 2004)          (en banc).         Here, the court terminated

Father's parental rights pursuant to 23 Pa.C.S.A.           §   2511(a)(1), (2), (5), (8),

and (b). We will analyze the court's decision to terminate under             §   2511(a)(2)

and (b). Subsection (a)(2) provides as follows:

            (a) General rule. --The rights of           aparent in regard to a
            child may be terminated after      a   petition filed on any of the
            following grounds:


              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental well-
              being and the conditions and causes of the incapacity,
              abuse, neglect or refusal cannot or will not be
              remedied by the parent.

                                        - 14 -
J   -S71002-18




23 Pa.C.S.A.     §   2511(a)(2).

        In order to terminate parental rights pursuant to 23 Pa.C.S. §
        2511(a)(2), the following three elements must be met: (1)
        repeated and continued incapacity, abuse, neglect or refusal; (2)
        such incapacity, abuse, neglect or refusal has caused the child to
        be without essential parental care, control or subsistence
        necessary for his physical or mental well-being; and (3) the
        causes of the incapacity, abuse, neglect or refusal cannot or will
        not be remedied.
In re Adoption of M.E.P.,          825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). "The grounds for termination due to parental incapacity that cannot

be remedied are not limited to       affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties."   In re Adoption of C.D.R.,       111 A.3d 1212, 1216 (Pa. Super. 2015)

(quoting   In re A.L.D.,      797 A.2d 326, 337 (Pa. Super. 2002)).

        A parent is required to make       diligent efforts towards the reasonably

prompt assumption of full parental responsibilities. See         In re A.L.D., 797
A.2d at 337. And          a   parent's vow to cooperate, after   a    long period of

uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous. See id., at 340.

        Father argues that the court erred in terminating his parental rights

under subsection (a)(2), because he was not unable or refused to provide

essential parental care to Children. Father claims that he maintained contact

with Children, played with them at visits, and patiently redirected them

without yelling.

                                          - 15 -
J   -S71002-18



        Here, Father's arguments are without merit. Throughout the pendency

of this case, he was not able to maintain appropriate housing. Additionally,

although Father claimed to be employed, he provided no evidence or

documentation of employment and did not use any funds from employment

to obtain appropriate housing or contribute to the care of Children. Although

Father maintained supervised visits with Children, he could not be graduated

to unsupervised visitation due to his continued relationship with Mother. While

the Children interact well with Father, there is no difficulty in separation from

him, and they do not cry when they cannot visit. Only one of the Children calls

Father "dad." As of the date of the termination hearing, Father still had not

completed his family service plan objectives, including parenting classes,

despite multiple referrals. In short, Father provided no evidence that he had

remedied the incapacities leading to the placement of Children in the first

instance.

        Accordingly, we conclude that the trial court properly found by

competent, clear, and convincing evidence that Father's parental rights to

Children could be terminated pursuant to subsection (a)(2), based upon the

finding that Father evinced   a   continued incapacity-his inability to complete

parenting classes, obtain stable housing, and employment-that resulted in

Children being without essential parental care, the cause of which "cannot or

will not be remedied.

        We next determine whether termination was proper under § 2511(b).




                                       - 16 -
J   -S71002-18


        [I]f the grounds for termination under subsection (a) are met, a
        court "shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child." 23 Pa.C.S.
        § 2511(b). The emotional needs and welfare of the child have
        been properly interpreted to include intangibles such as love,
        comfort, security, and stability. ... [T]he determination of the
        child's "needs and welfare" requires consideration of the emotional
        bonds between the parent and child. The "utmost attention"
        should be paid to discerning the effect on the child of permanently
        severing the parental bond.

In re    T.S.M., 71 A.3d 251, 267 (Pa. 2013) (some citations, brackets and

quotation marks omitted; brackets added).            "[I]n    cases where there is no

evidence of    a   bond between   a   parent and child, it   is   reasonable to infer that

no bond exists. Accordingly, the       extent of the bond -effect analysis necessarily

depends on the circumstances of the particular case." In re Adoption                 of .7.M.,
991 A.2d 321, 324 (Pa. Super. 2010) (citations omitted).

        When evaluating    a   parental bond, "the court          is   not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well. Additionally, Section 2511(b) does not require                    a   formal bonding

evaluation."     In re Z.P.,   994 A.2d 1108, 1121 (Pa. Super. 2010) (citation

omitted).

        Here, evidence was presented to show that Children had                   a   bonded

relationship with their foster mother and would not be irreparably harmed by

the termination of Father's parental rights. Although Children interact well with

Father, they do not cry when they do not see him, and they do not show

sadness when they part from him. Additionally, even beyond any bond with



                                          - 17 -
J   -S71002-18


Father, Children's best interests are served by the permanency, stability, and

safety provided by their relationship with their foster mother.

        On this record, indicating   that there was not   a   strong bond between

Father and Children, clear and convincing evidence supports the trial court's

termination of Father's parental rights with respect to subsection (b), where

adoption would best serve Children's needs and welfare. Accordingly, we

affirm the trial court's decrees and orders as to R.K.P. and J.M.H., and grant

counsel's motion to withdraw.

        Decrees affirmed. Orders affirmed. Motion to withdraw as counsel

granted.

        Judge Nichols joins the memorandum.

        Judge Dubow did not participate.


Judgment Entered.




J    seph D. Seletyn,
Prothonotary



Date: 1/7/19




                                       - 18 -